Citation Nr: 1755134	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-39 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine.

2. Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

3. Entitlement to a higher rating for radiculopathy of the right lower extremity rated as noncompensable prior to August 1, 2012 and 10 percent disabling thereafter.

4. Entitlement to an effective date earlier than December 17, 2008 for the 40 percent rating for service-connected degenerative disc disease of the lumbar spine.

5.  Entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).

6. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 31, 2015 pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to February 1970.

These matters come before the Board of Veterans' Appeals on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina,   

The RO in Waco, Texas has assumed the role of Agency of Original Jurisdiction (AOJ).

In her July 2013 substantive appeal, the Veteran requested a Board hearing via videoconference.  In a subsequent correspondence, dated August 2016, the Veteran withdrew her request for a hearing.  

The issues of entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) and entitlement to TDIU prior to July 31, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1. Degenerative disc disease of the lumbar spine is manifested by complaints of pain on motion and limited range of motion, but does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine and/or does not cause incapacitating episodes as defined by the VA or the functional equivalent thereof.

2. For the entire appeal period, the Veteran's right leg radiculopathy was manifested by pain, numbness and tingling; however absence of sensation along with objective findings of radiculopathy are not shown.

3. For the period prior to November 11, 2015, the Veteran's left leg radiculopathy was manifested by pain, numbness, and tingling; however absence of sensation along with objective findings of radiculopathy are not shown.

4. For the period beginning November 11, 2015, the Veteran's left leg radiculopathy was manifested by decreased sensation and absence of reflexes in the extremity.  Symptoms indicative of moderately severe incomplete paralysis of the sciatic nerve are not shown.

5. In May 2008, the Veteran filed a claim for an increased rating for the lumbar spine disability; that claim was denied in November 2008.

6. The Veteran's December 2008 correspondence cannot be construed as a Notice of Disagreement with explicit intent to appeal, but rather a new claim for an increased rating.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2017).

2. For the entire appeal period, the criteria for a uniform rating of 10 percent effective December 17, 2008, and no higher, for right leg radiculopathy is warranted.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520 (2017).

3. For the period prior to November 11, 2015, the criteria for a rating in excess of 10 percent for left leg radiculopathy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520 (2017).

4. For the period prior to November 11, 2015, the criteria for a rating of 20 percent, but no higher, for left leg radiculopathy have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520 (2017).

5. The criteria for entitlement to an effective date earlier than December 17, 2008 for the 40 percent disability evaluation for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C. §§ 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and her representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Appellant's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

The Veteran's representative has argued that, as it pertains to the service-connected lumbar spine disability, the VA examination reports do not adequately consider the extent of disability due to flare-ups of disability.  Here, the Veteran holds the maximum schedular rating for motion loss for the entire appeal period.  Thus, considering of additional disability during flare-ups pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 is no longer for consideration.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).  Thus, additional examination on this basis, to include recent decisions in Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), is not warranted as the next higher rating requires ankylosis.

In light of the above, the Board finds that a detailed discussion regarding VA's compliance with the duties to notify and assist is not necessary.  The appeal is ready to be adjudicated on the merits.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  However, if the disability rating exceeds the maximum evaluation for limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. App. at 85.

Lumbar Spine

The Veteran's lumbar spine disability is currently rated 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran contends that her service-connected degenerative disc disease is more severe than the current 40 percent rating contemplates.  Thus, the primary issue on appeal is whether the overall impairment caused by the Veteran's spine disability more nearly approximates the criteria for a higher evaluation.  For the following reasons, the Board finds that it does not.

All disabilities considered under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 are evaluated under common criteria outlined in the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

As a preliminary matter, the Board notes that the Veteran has had three back surgeries related to her service-connected lumbar spine disability.  During the time of the surgeries and post-surgery convalescence, the Veteran was in receipt of a total temporary rating from October 6, 2009 to November 30, 2009, May 18, 2010 to June 30, 2011, and again from December 14, 2012 to January 31, 2013.  As such, the following analysis will exclude the periods where the Veteran was in receipt of 100 percent rating.  

VA treatment records document the Veteran's complaints of constant sharp pain and limited range of motion of the spine due to pain.  Treating clinicians observed that the Veteran walked gingerly due to pain.  The Veteran rated the pain a 10 out of 10 in severity.   See VA Treatment Records dated December 6, 2007.

In February 2009, the Veteran described her back pain as a "tearing sensation."  She stated that her pain was so severe, it limited her ability to walk to about 20 feet.  

In March 2009, the Veteran reported a flare up of her chronic low back pain.  She stated that her pain was 10 out of 10 in severity, especially when she stood up to walk.  

In May 2009, the Veteran reported severe low back pain.  A corresponding MRI of the lumbar spine revealed posterior right central L5-S1 disc protrusion with mass effect upon the descending right S1 nerve root.  There was no significant spinal stenosis.

The Veteran also sought treatment from a private doctor during this time.  The Veteran described her pain as constant, stabbing, throbbing, and aching.  Upon examination, the Veteran endorsed pain on range of motion of the spine, along with tenderness; however, at times, range of motion was noted as normal; on one occasion, range of motion was restricted.  See Private Treatment Records dated March 4, 2009, April 2, 2009, and May 28, 2009.

At the August 2009 VA examination, the Veteran reported worsening of her symptoms in the past six months.  She denied having flare ups of pain, but used a cane frequently, more often than not.  Her activities were very sedentary, but she was able to take care of her own personal needs.  She denied incapacitating episodes within the past 12 months.  The clinician noted that the Veteran did not have muscle spasms, but there was some tenderness over the muscles of the low back and lumbar and sacral area.  The Veteran's forward flexion was 30 degrees, limited by pain.  Her extension measured at five to 10 degrees at the most, with pain evident at 10 degrees.  Lateral flexion was 10 degrees bilaterally and rotation was 30 degrees bilaterally.  Repetitive movement did not result in additional loss of motion.

In subsequent private treatment records, the Veteran rated her pain as 10 out of 10 in severity, aggravated by standing, walking, lifting, bending, sitting, and coughing.  Spinal flexion was limited to 60 degrees.  See Private Treatment Record dated March 31, 2010.

At the August 2012 VA examination, the Veteran reported flare ups of her low back pain upon bending, twisting, or lifting up to 15 pounds.  She also reported pain when walking more than one mile.  Range of motion testing yielded the following results: forward flexion was 60 degrees, extension was 25 degrees, lateral flexion was 25 degrees, bilaterally, and lateral rotation was 25 degrees, bilaterally.  There was no additional loss of range of motion upon repetitive testing of at least three repetitions.  Although there was less movement than normal and pain on movement, there was no evidence of localized tenderness, pain on palpation, guarding, or muscle spasms of the spine.  Muscle strength was normal and there was no evidence of muscle atrophy.  Although IVDS was present, the Veteran did not endorse incapacitating episodes nor did she require use of any assistive devices.

In October 2013, the Veteran reported to her private physician, complaining of left sided low back pain, which she described as constant.  She stated that she was unable to stand for more than 10 minutes and the pain was aggravated by all activities.  She was unable to bend, lift, stoop, twist, push or pull.  

In December 2013, the Veteran underwent transforaminal lumbar interbody fusion (TLIF).  Follow up private treatment records are silent for any complaints related to the Veteran's lumbar spine.  See Private Treatment Records dated December 15, 2013, December 30, 2013, and January 13, 2014.

Most recently, at the November 2015 VA examination, the Veteran was diagnosed with lumbosacral strain, degenerative arthritis of the spine, and spinal fusion.  Although the Veteran denied flare ups of her lumbar spine symptoms, she reported that she was unable to lift, stand, or walk distances due to her disability.  Range of motion testing yielded the following results: forward flexion to 20 degrees, extension to 0 degrees, lateral flexion to 10 degrees bilaterally and lateral rotation to 15 degrees bilaterally.  There was objective evidence of mild tenderness in the lumbar paraspinals, but no evidence of pain with weight bearing.  The localized tenderness resulted in abnormal gait or spine contour.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  There was no evidence of guarding or muscle spasms and ankylosis was not present.  Muscle strength was normal on all fronts and the Veteran did not have muscle atrophy.  The Veteran endorsed constant use of a cane for back pain.

With respect to the claim for an increased rating for the lumbar spine disability, the Board finds that a rating in excess of 40 percent is not warranted.  In order to warrant a higher rating, there must be unfavorable ankylosis of the entire thoracolumbar spine.  The Board is aware that the Veteran underwent TLIF procedure, but the lay and medical evidence does not establish fixation in flexion or extension of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5).  The most recent VA examination in November 2015, after the TLIF procedure, found no ankylosis.  To the extent the Veteran argues otherwise, the Board places greater probative weight to the findings of the VA clinician who has greater expertise and training than the Veteran in evaluating the manifestations of a thoracolumbar spine disorder.

The Board notes that the current evaluation exceeds the maximum evaluation for limitation of motion of the lumbar spine; thus, the criteria under 38 C.F.R. § § 4.40 and 4.45 do not apply.  See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 85.  Here, the VA examiners specifically found that repetition on the range of motion three times did not cause any additional limitation in range of motion.  While the Veteran did report flare-ups of symptoms periodically, there is nothing to suggest unfavorable ankylosis.  Consequently, a higher rating is not warranted on this basis.

The Board has also considered the lay statements of record regarding the severity of the Veteran's symptoms.  Lay witnesses are certainly competent to attest to physical symptoms one experiences or witnesses, such as pain and limited movement.  See Layno v. Brown, 6 Vet. App. 456 (1994);Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, the lay witnesses have been credible; however neither the medical evidence, to include multiple VA examinations, nor the lay evidence of record suggests that an evaluation in excess of 40 percent is warranted.  The Board finds the medical evidence to be far more probative to the degree of impairment than the lay evidence of record.

For the forgoing reasons, the Board finds that there is no basis for a rating in excess of 40 percent for the Veteran's degenerative disc disease of the lumbar spine, as her symptoms during the appeal period more nearly approximate that which is contemplated by the 40 percent criteria, and no higher, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Bilateral Lower Leg Radiculopathy

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, a disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

However, VA's Adjudication Manual does provide guidance in evaluating the severity of nerve paralysis.  According to the Manual, 'mild' incomplete paralysis is demonstrated by subjective symptoms or diminished sensation.  "Moderate" incomplete paralysis is manifested by the absence of sensation confirmed by objective findings.  "Severe" incomplete paralysis is manifested when more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes.  M-21, III.iv.4.G.4.b.  

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.124a. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.124.

The Veteran's radiculopathy is rated 10 percent disabling for each lower extremity pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8720.  Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve and, therefore, neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  Moderately severe incomplete paralysis is rated 40 percent disabling.  Severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

Turning to the facts of the case, in December 2007, the Veteran reported constant sharp pain radiating down both of her legs.  She stated that her pain was aggravated with lateral movement of the spine.  See VA Treatment Records dated December 6, 2007.

In February 2009, the Veteran reported radiating pain to bilateral toes.  

In March 2009, the Veteran reported worsening of her bilateral lower extremity shooting pain.  She stated that the pain in her left leg was worse than the pain in the right.  The Veteran demonstrated  normal strength, reflexes and sensation in both lower extremities.  She was slow to stand but had normal antalgic gait.  At the corresponding neurological consultation, the Veteran stated that her back pain radiated down her left leg to the calf.  Upon examination, the Veteran endorsed normal lower extremity bulk, power, sensation, and reflexes.  Upon nerve conduction testing, left sural sensory, peroneal motor, and tibial motor responses were normal.  EMG needle testing produced normal results.  The clinician found that there was no electrodiagnostic evidence of left lumbosacral radiculopathy.   

In May 2009, the Veteran reported continuing weakness in both legs, along with numbness and tingling in both feet and radiation of pain from the back to the left leg.

Private treatment records reflect the Veteran's complaints of numbness and radiation of pain in the bilateral lower extremities.  However, sensory neurological examinations revealed normal results.  See Private Treatment Records dated March 4, 2009, April 2, 2009, and May 28, 2009.

At the August 2009 VA examination, the clinician diagnosed right leg radiculopathy and subjective left leg radiculopathy.  The Veteran demonstrated good muscle strength bilaterally.  Sensation was intact as there was no loss of sensation to pinprick or touch bilaterally.  There were diminished ankle reflexes on the right.

In subsequent private treatment records, the Veteran reported increased pain in her left lower extremity.  Upon examination, the clinician noted that bilateral sensation was greatly diminished on the left side as compared to the right.  There was no obvious weakness in her lower extremities.  An MRI revealed sciatica in the left leg.  See Private Treatment Records dated March 31, 2010 and April 14, 2010.

At the August 2012 VA examination, the Veteran had normal muscle strength, bilaterally.  Deep tendon reflexes and sensation to light touch were all normal, bilaterally.  There was no evidence of muscle atrophy and the straight leg test endorsed normal results, bilaterally.  The Veteran endorsed mild intermittent pain, bilaterally, and mild paresthesias and/or dysesthesias bilaterally.  The clinician noted mild radiculopathy bilaterally.

In October 2013, the Veteran endorsed constant left leg radiculopathy.  Upon examination, there was left calf weakness, rated 4 out of 5.  See also Private Treatment Record dated December 6, 2013.

After a December 2013 TLIF, the Veteran reported lower extremity radiculopathy worse at nighttime.  See Private Treatment Records dated December 15, 2013, December 30, 2013, and January 13, 2014.

In February 2014, the Veteran was noted to have a slow, unsteady walk due to pain in her legs.  She rated her pain at 8 out of 10 in severity.

At the November 2015 VA examination, the Veteran had normal muscle strength bilaterally on all fronts.  There was no muscle atrophy; however, the Veteran's deep tendon reflexes were hypoactive on the right and absent on the left.  Sensation to light touch was normal on the right side; however, there was decreased sensation to light touch on the left lower leg, ankle, foot, and toes.  Straight leg testing revealed negative results.  The Veteran did not endorse any radiculopathy symptoms in the right lower extremity; however there was mild intermittent pain, numbness, and paresthesias and/or dysesthesias in the left lower extremity.  The clinician ultimately opined that the Veteran's left leg radiculopathy was mild in severity, while the right leg was not affected.

Upon review of the evidence of record, the Board finds that a uniform 10 percent rating is warranted for service-connected radiculopathy of the right lower extremity.  During the entire appeal period, there were objective findings of right leg radiculopathy and the Veteran consistently endorsed symptoms of pain and numbness in her right leg.  As such, a uniform 10 percent rating is warranted beginning December 17, 2008.

Indeed, a 10 percent rating, and no higher, is warranted for right leg radiculopathy.  Throughout the appeal period, the Veteran's right leg radiculopathy has been manifested by pain, numbness, and tingling and slight reflex abnormality.  The medical evidence demonstrates while the Veteran did indeed report pain, her sensation in her right leg remained intact and there was no evidence of weakness.  Straight leg testing revealed normal results and the Veteran's reflexes were normal to slightly abnormal on occasion.  There were no trophic changes.  When considering the mostly subjective sensory abnormalities and slight but inconsistent reflex abnormality in light of the normal objective sensory testing and normal muscle strength absent atrophy or trophic changes, the Board finds that the right leg radiculopathy has been manifested by no more than slight incomplete paralysis of the sciatic nerve for the entire appeal period.

The Board recognizes that at the 2009 and 2015 VA examinations, the Veteran endorsed diminished right ankle reflexes and hypoactive reflexes, respectively.  In light of the Veteran's entire medical history, the Board finds that these two instances of diminished reflexes are not significant enough to warrant a rating in excess of 20 percent.  Most often, the Veteran demonstrated normal reflexes, and wholly sensory symptoms.  The Board finds that given the length of the appeal period, two instances of diminished reflexes in the right leg are not significant enough to warrant a 20 percent rating.

As it pertains to the left leg, the Board finds that a 10 percent rating for left leg radiculopathy is warranted for the period prior to November 11, 2015.  Upon review of the medical evidence during that time, the Veteran's left leg radiculopathy was manifested by pain, numbness, and tingling in the leg.  As noted above, in order to warrant a higher rating, there must be an absence of sensation along with objective findings of radiculopathy.  Here, the Veteran often reported pain and numbness in her leg; however, her muscle strength was usually normal, along with normal sensation and normal deep tendon reflexes.  At no time was muscle atrophy or motor impairment indicated.  Therefore, the Board finds that prior to November 11, 2015, the Veteran's left leg radiculopathy more nearly approximated the symptomatology contemplated under a 10 percent disability rating.

Beginning November 11, 2015, the Board finds that a 20 percent rating for left leg radiculopathy is warranted.  At the VA examination on this date, the Veteran endorsed pain and numbness, along with absent reflexes in the left knee and ankle and decreased sensation in the left lower leg, ankle, foot, and toes.  As there is absent sensation along with other objective findings of radiculopathy, the Board finds that the Veteran's left leg radiculopathy more nearly approximated the symptomatology as contemplated by moderate incomplete paralysis.  

The Board has considered the lay statements of record.  To the extent the Veteran contends that she is entitled to higher ratings for her radiculopathy in the lower extremities, the Board finds that her symptoms are adequately contemplated in the assigned ratings.  As it pertains to the effective date for the award of a 20 percent rating for left lower extremity radiculopathy, the Board cannot factually ascertain from the lay and medical evidence a specific date prior to November 11, 2015 that the Veteran's left lower extremity radiculopathy manifested the finding of sensation and reflex abnormality to the extent necessary to meet or more nearly approximate the criteria for the 20 percent rating.

In sum, a uniform 10 percent rating, but not higher is warranted for the Veteran's right leg radiculopathy.  As for the left leg radiculopathy, a 10 percent rating is warranted for the period prior to November 11, 2015, and a 20 percent rating is warranted thereafter.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

Based upon the above, effective December 17, 2008, the Veteran has been a 40 percent rating for the orthopedic manifestations of lumbar spine disability, and separate 10 percent ratings for the neurologic manifestations of right and left radiculopathy.  When considering the combined ratings table under 38 C.F.R. § 4.25 as well as the bilateral factor under 38 C.F.R. § 4.26, the Veteran could be entitled to a higher 60 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if she experienced at least 6 weeks of incapacitating episodes of IVDS during any 12 month period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician as required by regulation, see Note (1), the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

Earlier Effective Date 

The Veteran contends that she is entitled to an effective date earlier than December 17, 2008 for the assignment of a 40 percent disability rating for her service-connected lumbar spine disability.  For the reasons that follow, the Board finds that an effective date earlier than December 17, 2008 for the assignment of a 40 percent disability rating is not warranted.

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C. § 5110(b)(1). 

Section 5110(b)(2) provides an exception to this general rule, "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1)(2).

The Federal Circuit recently reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  Further, under 38 C.F.R. § 3.157(b)(1), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App.501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  (The Board is aware of the revision to § 3.155 and the elimination of § 3.157, however, the restrictive changes shall not be applied retroactively.)

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-81 (1999).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).

The Board must review all communications in the record that may be interpreted as formal or informal claims and consider whether such communications, in the context of the entire record, reasonably raise a claim for benefits.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Moreover, in identifying the benefit sought, the Court has stated that although the "RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the RO must consider claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim."  Id.  

Turning the facts of the case at hand, the Veteran was awarded a 20 percent disability rating for her lumbar spine disability via a January 2004 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year.  Therefore, that decision became final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. § § 3.104, 20.302, 20.1103 (2003).

The Veteran filed a claim for an increased rating in May 2006; the claim was denied in an August 2006 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year.  Therefore, that decision became final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. § § 3.104, 20.302, 20.1103 (2005).

In May 2008, the Veteran filed another claim for an increased rating; that claim was denied in a November 2008 rating decision.  

The Veteran submitted correspondence, dated December 17, 2008, describing her symptoms and stating that she was entitled to a higher rating for her disabilities.  The AOJ construed this statement as a new claim for increase rather than a Notice of Disagreement.  

Upon review of the statement, the Board finds that the Veteran's statement was a new claim for an increased rating rather than a Notice of Disagreement which would have continued to appeal.  A Notice of Disagreement is defined as a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 U.S.C. § 7105 and 38 C.F.R. § 20.201 (as in effect prior to March 24, 2015, later amended by 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 19.23, 20.201(b))); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The pre-amendment version of 38 C.F.R. § 20.201 as stated above is for application in this case, given the date that VA received the NOD.

Here, the Veteran's December 2008 correspondence discusses the severity and resulting functional impairment of her symptoms but does not expressly disagree with the November 2008 rating decision or request appellate review of that decision.  Therefore, the appeal period in this case began on December 17, 2008, the date VA received the Veteran's claim.  This date is also the same effective date of the assignment of the 40 percent disability.  As the Board finds that this is the beginning of the appeal period, an effective date earlier than December 17, 2008 is not warranted.  38 U.S.C. § 5110(a). 

The Board further notes that construing the December 2008 correspondence as an NOD would not assist the Veteran in obtaining an effective date earlier than December 17, 2008.  Prior to December 17, 2008, the Veteran was afforded a VA examination in August 2008, at which time she did not endorse symptoms or range of motion testing that more nearly approximated a 40 percent disability rating.  Corresponding treatment records also demonstrate pain and some functional limitation of the lumbar spine; however, there was no evidence that the severity of the Veteran's lumbar spine disability was more adequately addressed under the 40 percent criteria.  The first time the Veteran endorsed the requisite symptomatology was at the August 2009 VA examination, after the currently assigned effective date.   

Based on the foregoing, the Board finds that an effective date earlier than December 17, 2008 is not warranted.  Thus, the claim is denied.


ORDER

A rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.

A 10 percent disability rating for the entire appeal period beginning December 17, 2008 for right leg radiculopathy is granted, but a rating in excess of 10 percent is denied.

For the period prior to November 11, 2015, a rating in excess 10 percent for left leg radiculopathy is denied.

For the period beginning November 11, 2015, a rating of 20 percent for left leg radiculopathy is granted.

An effective date prior to December 17, 2008 for the assignment of a 40 percent disability rating for degenerative disc disease of the lumbar spine is denied.


REMAND

The Veteran seeks to establish entitlement to TDIU for the period prior to July 31, 2015.  Prior to this date, the Veteran was service-connected for major depressive disorder, rated 10 percent disabling, degenerative disc disease of the lumbar spine, rated 40 percent disabling, bilateral lower extremity radiculopathy, each rated 10 percent disabling, and scars associated with degenerative disc disease of the lumbar spine, rated non-compensable.  Her combined evaluation was 60 percent disabling and did not meet the minimum percentage rating required for schedular TDIU.  38 C.F.R. § 4.16.

Nevertheless, in exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  The Board has no authority to assign a TDIU rating under section 4.16(b) in the first instance and may only refer the claim to the Director C&P for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Here, the record demonstrates the Veteran had significant difficulty at work due to her lumbar spine; in addition, VA has determined that the Veteran's lumbar spine and depression affect her employability.  See Rating Decision dated March 2016.  Therefore, the issue of entitlement to TDIU for the period prior to July 31, 2015 should be referred to the Director of C&P for extraschedular consideration.  The Board retains jurisdiction over the matter as the decision by the Director of C&P is reviewable by the Board.  Wages v. McDonald, 27 Vet. App. 233 (2015).

Additionally, the Veteran's representative has argued for extraschedular consideration under 38 C.F.R. § 3.321(b).  That issue is deferred pending the completion of the development for the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Refer to the Director of C&P the issue of extraschedular consideration of TDIU for the period prior to July 31, 2015 under 38 C.F.R. § 4.16(b).  In rendering the above opinion, the Director of Compensation Service should consider and address the Veteran's educational background, employment history, and training.   

2. Thereafter, if the benefits sought on appeal are denied, provide the Veteran and his representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


